DETAILED ACTION
This office action is in response to the amendment filed May 6, 2022 in which claims 1-14 are presented for examination and claims 15-17 are withdrawn.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
In view of Applicant’s amendment, the search has been updated and new prior art has been identified and applied.  Applicant’s arguments, which appear to be drawn only to the newly amended limitations and previously presented rejections, have been considered but are moot in view of the new grounds of rejection. 

Claim Objections
Claim 1 is objected to because of the following informalities:  Claim 1 recites the limitation “the magnets in the insole disposed in an area of the insole to reside underneath a wearer’s foot arch.”  However, in order to avoid possible rejection under 35 USC 101 for impermissibly claiming portions of the human anatomy, it is respectfully suggested that claim 1 be amended to recite, for example, “the magnets in the at least one shoe insole disposed in an area of the at least one shoe insole configured to reside underneath a wearer’s foot arch.”
Claim 1 is objected to because of the following informalities:  Claim 1 recites the limitation “said arch support insert” on line 5, “the arch support insert” on 6, and “the arch support” on line 9.  However, for purposes of proper antecedent basis, these limitations should all be amended to recite either “said at least one arch support insert” or “the at least one arch support insert.”
Claim 1 is objected to because of the following informalities:  Claim 1 recites the limitation “said shoe insole” on lines 5-6 and “the insole” twice on line 7 and once on line 8.  However, for purposes of proper antecedent basis, each of these limitations should be amended to recite “the at least one shoe insole.”
Claim 3 is objected to because of the following informalities:  Claim 3 recites the limitation “said shoe insole.”  However, for purposes of proper antecedent basis, this should be amended to recite “said at least one shoe insole.”
Claims 6 and 7 are objected to because of the following informalities:  Claims 6 and 7 each recite “said cover.”  However, for purposes of proper antecedent basis, these limitations should be amended to recite “said at least one cover.” 
Claims 9 and 10 are objected to because of the following informalities:  Claims 9 and 10 each recite “said cupped portion.”  However, for purposes of proper antecedent basis, these limitations should be amended to recite “said at least one cupped portion.” 
Claims 12, 13, and 14 are objected to because of the following informalities:  Claims 12, 13, and 14 each recite “the cushioning section.”  However, for purposes of proper antecedent basis, these limitations should be amended to recite “the at least one cushioning section.” 
Appropriate correction is required.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 2, 5, and 7-11 are rejected under 35 U.S.C. 103 as being unpatentable over USPN 8,453,346 Steszyn et al. in view of US Pub No. 2016/0242504 Cowley et al.
To claim 1, Steszyn discloses a customizable arch support system (10) (see Figures 1-22; col. 2, line 47 – col. 6, line 7) integrated into a shoe (see Figure 12) comprising:
at least one shoe insole (18),
at least one arch support insert (12),
wherein said at least one arch support insert is removably attached to said shoe insole using a VELCRO® on the arch support insert disposed to couple to VELCRO® on the at least one shoe insole, the VELCRO® on the at least one shoe insole disposed in an area of the at least one shoe insole configured to reside underneath a wearer's foot arch (34) so as to align the at least one arch support insert under the wearer's foot arch area (see especially Figure 2, reproduced below for convenience; col. 3, line 32 – col. 4, line 4).

    PNG
    media_image1.png
    916
    648
    media_image1.png
    Greyscale

Steszyn discloses a customizable arch support system comprising a shoe insole and an arch support insert that couple together via VELCRO®.
Steszyn does not expressly disclose a customizable arch support system comprising a shoe insole and an arch support insert that couple together via a plurality of magnets disposed in the shoe insole and a plurality of magnets disposed in the arch support insert.
However, Cowley discloses a shoe sole system (see Figures 1-6d; paras. 0007-0064) comprising separate, corresponding sole structures (14,18) each comprising a plurality of magnets (22) disposed in the respective sole structure and configured to releasably attach the separate, corresponding sole structures to one another (see especially Figures 1-2, reproduced below for convenience; paras. 0052-0064).

    PNG
    media_image2.png
    917
    645
    media_image2.png
    Greyscale

Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to configure the customizable arch support system of Steszyn to include a plurality of magnets to attach the arch support insert to the shoe insole because Cowley teaches that attaching sole structures to one another via corresponding pluralities of magnets with differing polarities is beneficial for releasably attaching sole structures to one another in the preferred orientation of the sole structures (paras. 0007-0025).  Examiner further respectfully asserts that it would have been obvious either to modify the customizable arc support system of Steszyn to utilize corresponding pluralities of magnets in lieu of VELCRO® as a simple substitution of one well-known fastener with another to yield the predictable result of releasably attaching the arch support insert to the shoe insole or to use corresponding pluralities of magnets in addition to VELCRO® in order to provide extra securement against the arch support insert and the shoe insole becoming separated from one another and to add the orientation properties of Cowley that result from using magnets having differing polarities as taught by Cowley.

To claim 2, the modified invention of Steszyn (i.e. Steszyn in view of Cowley, as detailed above) further teaches a customizable arch support system integrated into a shoe further comprising a hook and loop fastening system (col. 3, line 61 – col. 4, line 4 of Steszyn).

To claim 5, the modified invention of Steszyn (i.e. Steszyn in view of Cowley, as detailed above) further teaches a customizable arch support system further comprising: at least one cover, wherein said cover (23,25 of Steszyn) is placed over said at least one arch support insert (see Figure 2 of Steszyn; col. 3, lines 46-56; Examiner respectfully notes that claim 5 does not recite, for example, that the at least one cover is disposed directly over the arch support insert).

To claim 7, the modified invention of Steszyn (i.e. Steszyn in view of Cowley, as detailed above) further teaches a customizable arch support system wherein said at least one cover is comprised of a sheet of synthetic fabric (col. 4, lines 60-67 of Steszyn).

To claim 8, the modified invention of Steszyn (i.e. Steszyn in view of Cowley, as detailed above) further teaches a customizable arch support system further comprising: at least one cupped portion (27,49 of Steszyn) configured to be located under the wearer’s heel (see especially Figure 2 of Steszyn; col. 3, line 46 – col. 4, line 26 of Steszyn).

To claim 9, the modified invention of Steszyn (i.e. Steszyn in view of Cowley, as detailed above) further teaches a customizable arch support system wherein said at least one cupped portion is comprised of a polymer material (col. 3, lines 54-56 of Steszyn; cupped heel portion 27 of layer 18, layer 18 comprising EVA or polyurethane).  Examiner further respectfully notes that it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice (see MPEP 2144.07).

To claim 10, the modified invention of Steszyn (i.e. Steszyn in view of Cowley, as detailed above) further teaches a customizable arch support system wherein said at least one cupped portion is comprised of a polymer material wherein said cupped portion is comprised of a gel material (col. 4, lines 11-26; cushion 49 comprising gel).  Examiner further respectfully notes that it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice (see MPEP 2144.07).

To claim 11, the modified invention of Steszyn (i.e. Steszyn in view of Cowley, as detailed above) further teaches a customizable arch support system further comprising at least one cushioning section configured to be disposed under a ball of the wearer’s foot (annotated Figures 5-6 of Steszyn, see below; col. 3, lines 46-56; col. 4, lines 27-59 of Steszyn; cushioning due to “cushioned layer 23”).

    PNG
    media_image3.png
    914
    644
    media_image3.png
    Greyscale

Claims 3 and 4 are rejected under 35 U.S.C. 103 as being unpatentable over Steszyn in view of Cowley (as applied to claim 1, above) and in further view of USPN 7,526,880 Polcek.
To claims 3 and 4, the modified invention of Steszyn (i.e. Steszyn in view of Cowley, as detailed above) teaches a customizable arch support system as recited above in claim 1.
The modified invention of Steszyn (i.e. Steszyn in view of Cowley, as detailed above) does not expressly teach a customizable arch support system further comprising: at least one shank, wherein said shank is encompassed within said shoe insole, wherein said shank is comprised of a rectangular metal bar.
However, Polcek teaches an insole (see Figures 10-11) including at least one shank (38) wherein said shank is comprised of a rectangular metal bar (see Figures 10-11 reproduced below for convenience; col. 5, lines 51-63).

    PNG
    media_image4.png
    918
    660
    media_image4.png
    Greyscale

Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to configured the customizable arch support system of the modified invention of Steszyn to include a shank that’s a rectangular metal bar as taught by Polcek because Polcek teaches that this configuration is known in the art and provides structural support between the heel and toe of the shoe in which the insole is disposed (col. 5, lines 51-63).

Claims 6, and 12-14 are rejected under 35 U.S.C. 103 as being unpatentable over Steszyn in view of Cowley (as applied to claim 1, above regarding claim 6, and as applied to claims 1 and 11, above, regarding claims 12-14) and in further view of USPN 6,481,120 Xia et al.
To claim 6, the modified invention of Steszyn (i.e. Steszyn in view of Cowley, as detailed above) further teaches a customizable arch support system wherein said at least one cover is comprised of a sheet of fabric (col. 4, lines 60-67 of Steszyn).
The modified invention of Steszyn does not expressly teach a customizable arch support system wherein said at least one cover is comprised of a sheet of leather.
However, Xia teaches a customizable arch support system (10) (see Figures 1-9) where said at least one cover (20) is comprised of a sheet of leather (col. 7, lines 5-18).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to configure the at least one cover of the modified invention of Steszyn to comprise leather as taught by Xia because Xia teaches that leather is a suitable cover for an arch support system (col. 7, lines 5-18).  It would further have been obvious to one of ordinary skill in the art that leather may provide comfort for the wearer.  Examiner further respectfully notes that it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice (see MPEP 2144.07).

To claim 12, the modified invention of Steszyn (i.e. Steszyn in view of Cowley, as detailed above) teaches a customizable arch support system further comprising at least one cushioning section configured to be disposed under a ball of the wearer’s foot (annotated Figures 5-6 of Steszyn; col. 3, lines 46-56; col. 4, lines 27-59 of Steszyn; cushioning due to “cushioned layer 23”).
The modified invention of Steszyn (i.e. Steszyn in view of Cowley, as detailed above) does not expressly teach a customizable arch support system wherein the at least one cushioning section is comprised of a gel material.
However, Xia teaches a customizable arch support system (10) (see Figures 1-9) comprising at least one cushioning section, wherein the at least one cushioning section is comprised of a gel material (col 4, line 44 – col. 5, line 41).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to configure the at least one cushioning section of the modified invention of Steszyn to comprise a gel material as taught by Xia because Xia teaches that gel materials are suitable for cushioning layers and show high levels of damping (col 4, line 44 – col. 5, line 41).  Examiner further respectfully notes that it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice (see MPEP 2144.07).

To claim 13, the modified invention of Steszyn (i.e. Steszyn in view of Cowley and Xia, as detailed above) further teaches a customizable arch support system wherein the at least one cushioning section is comprised of a urethane foam material (col. 4, lines 27-59 of Steszyn; col 4, line 44 – col. 5, line 41 of Xia).  Examiner further respectfully notes that it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice (see MPEP 2144.07).

To claim 14, the modified invention of Steszyn (i.e. Steszyn in view of Cowley and Xia, as detailed above) further teaches a customizable arch support system wherein the at least one cushioning section is comprised of a combination of a gel material and a urethane foam material (col 4, line 44 – col. 5, line 41 of Xia).  Examiner further respectfully notes that it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice (see MPEP 2144.07).

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GRIFFIN HALL whose telephone number is (571)270-0546. The examiner can normally be reached Monday - Friday, 9:00 am - 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alissa Tompkins can be reached on (571) 272-3425. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/F Griffin Hall/Primary Examiner, Art Unit 3732